Exhibit 10.4

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of December 31, 2008,
by and between B&G FOODS, INC. (hereinafter the “Corporation”) and JAMES H.
BROWN (hereinafter “Brown”).

 

WHEREAS, Brown and the Corporation entered into that certain Employment
Agreement, as amended by a First Amendment dated October 13, 2004 (the “Original
Agreement”);

 

WHEREAS, Brown and the Corporation desire to amend and restate the Original
Agreement in its entirety as set forth herein.

 

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, the Corporation and Brown
agree with each other to amend and restate the Original Agreement, and the
Original Agreement is hereby amended and restated in its entirety as follows

 


1.                                       EFFECTIVE DATE.  FOR PURPOSES OF THIS
AGREEMENT, THE “EFFECTIVE DATE” SHALL MEAN DECEMBER 31, 2008.


 


2.                                       EMPLOYMENT. BROWN WILL RENDER FULL-TIME
PROFESSIONAL SERVICES TO THE CORPORATION AND, AS DIRECTED BY THE CORPORATION, TO
ITS SUBSIDIARIES OR OTHER AFFILIATES (AS DEFINED IN PARAGRAPH 3 BELOW), IN THE
CAPACITY OF EXECUTIVE VICE PRESIDENT OF MANUFACTURING UNDER THE TERMS AND
CONDITIONS OF THIS AGREEMENT.  HE WILL AT ALL TIMES, FAITHFULLY, INDUSTRIOUSLY
AND TO THE BEST OF HIS ABILITY, PERFORM ALL DUTIES THAT MAY BE REQUIRED OF HIM
BY VIRTUE OF HIS POSITION AS EXECUTIVE VICE PRESIDENT OF MANUFACTURING AND IN
ACCORDANCE WITH THE DIRECTIONS AND MANDATES OF THE BOARD OF DIRECTORS OF THE
CORPORATION.  IT IS UNDERSTOOD THAT THESE DUTIES SHALL BE SUBSTANTIALLY THE SAME
AS THOSE OF AN EXECUTIVE VICE PRESIDENT OF MANUFACTURING OF A SIMILAR BUSINESS
CORPORATION ENGAGED IN A SIMILAR ENTERPRISE. BROWN IS HEREBY VESTED WITH
AUTHORITY TO ACT ON BEHALF OF THE CORPORATION IN KEEPING WITH POLICIES ADOPTED
BY THE BOARD OF DIRECTORS, AS AMENDED FROM TIME TO TIME.  BROWN SHALL REPORT TO
THE PRESIDENT AND CHIEF EXECUTIVE OFFICER (HEREINAFTER THE “CHIEF EXECUTIVE
OFFICER”) AND THE BOARD OF DIRECTORS.


 


3.                                       SERVICES TO SUBSIDIARIES OR OTHER
AFFILIATES. THE CORPORATION AND BROWN UNDERSTAND AND AGREE THAT IF AND WHEN THE
CORPORATION SO DIRECTS, BROWN SHALL ALSO PROVIDE SERVICES TO ANY SUBSIDIARY OR
OTHER AFFILIATE (AS DEFINED BELOW) BY VIRTUE OF HIS EMPLOYMENT UNDER THIS
AGREEMENT.  IF SO DIRECTED, BROWN AGREES TO SERVE AS EXECUTIVE VICE PRESIDENT OF
MANUFACTURING OF SUCH SUBSIDIARY OR OTHER AFFILIATE OF THE CORPORATION, AS A
CONDITION OF HIS EMPLOYMENT UNDER THIS AGREEMENT, AND UPON THE TERMINATION OF
HIS EMPLOYMENT UNDER THIS AGREEMENT, BROWN SHALL NO LONGER PROVIDE SUCH SERVICES
TO THE SUBSIDIARY OR OTHER AFFILIATE. THE PARTIES RECOGNIZE AND AGREE THAT BROWN
SHALL PERFORM SUCH SERVICES AS PART OF HIS OVERALL PROFESSIONAL SERVICES TO THE
CORPORATION BUT THAT IN CERTAIN CIRCUMSTANCES APPROVED BY THE CORPORATION HE MAY
RECEIVE ADDITIONAL COMPENSATION FROM SUCH SUBSIDIARY OR OTHER AFFILIATE.  FOR
PURPOSES OF THIS AGREEMENT, AN “AFFILIATE” IS ANY CORPORATION OR OTHER ENTITY
THAT IS CONTROLLED BY,

 

--------------------------------------------------------------------------------


 


CONTROLLING OR UNDER COMMON CONTROL WITH THE CORPORATION. “CONTROL” MEANS THE
DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF AT LEAST FIFTY (50%) PERCENT INTEREST
IN THE INCOME OF SUCH CORPORATION OR ENTITY, OR THE POWER TO ELECT AT LEAST
FIFTY (50%) PERCENT OF THE DIRECTORS OF SUCH CORPORATION OR ENTITY, OR SUCH
OTHER RELATIONSHIP WHICH IN FACT CONSTITUTES ACTUAL CONTROL.


 


4.                                       TERM OF AGREEMENT. THE INITIAL TERM OF
BROWN’S EMPLOYMENT UNDER THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND
END ON DECEMBER 31, 2010; PROVIDED THAT UNLESS NOTICE OF TERMINATION HAS BEEN
PROVIDED IN ACCORDANCE WITH PARAGRAPH 7(A) AT LEAST SIXTY (60) DAYS PRIOR TO THE
EXPIRATION OF THE INITIAL TERM OR ANY ADDITIONAL TWELVE (12) MONTH TERM (AS
PROVIDED BELOW), OR UNLESS THIS AGREEMENT IS OTHERWISE TERMINATED IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, THIS AGREEMENT SHALL AUTOMATICALLY BE EXTENDED
FOR ADDITIONAL TWELVE (12) MONTH PERIODS (THE “TERM”).


 


5.                                       BASE COMPENSATION. DURING THE TERM, IN
CONSIDERATION FOR THE SERVICES AS EXECUTIVE VICE PRESIDENT OF MANUFACTURING
REQUIRED UNDER THIS AGREEMENT, THE CORPORATION AGREES TO PAY BROWN AN ANNUAL
BASE SALARY OF TWO HUNDRED FIFTY-FIVE THOUSAND DOLLARS ($255,000), OR SUCH
HIGHER FIGURE AS MAY BE DETERMINED AT AN ANNUAL REVIEW OF HIS PERFORMANCE AND
COMPENSATION BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS.  THE
ANNUAL REVIEW OF BROWN’S BASE SALARY SHALL BE CONDUCTED BY THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS WITHIN A REASONABLE TIME AFTER THE END OF
EACH FISCAL YEAR OF THE CORPORATION AND ANY INCREASE SHALL BE RETROACTIVE TO
JANUARY 1ST OF THE THEN CURRENT AGREEMENT YEAR. THE AMOUNT OF ANNUAL BASE SALARY
SHALL BE PAYABLE IN EQUAL INSTALLMENTS CONSISTENT WITH THE CORPORATION’S PAYROLL
PAYMENT SCHEDULE FOR OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION. BROWN MAY
CHOOSE TO SELECT A PORTION OF HIS COMPENSATION TO BE PAID AS DEFERRED INCOME
THROUGH QUALIFIED PLANS OR OTHER PROGRAMS CONSISTENT WITH THE POLICY OF THE
CORPORATION AND SUBJECT TO ANY AND ALL APPLICABLE FEDERAL, STATE OR LOCAL LAWS,
RULES OR REGULATIONS.


 


6.                                       OTHER COMPENSATION AND BENEFITS. DURING
THE TERM, IN ADDITION TO HIS BASE SALARY, THE CORPORATION SHALL PROVIDE BROWN
THE FOLLOWING:


 


(A)                                  INCENTIVE COMPENSATION. BROWN SHALL
PARTICIPATE IN THE COMPANY’S ANNUAL BONUS PLAN (THE “ANNUAL BONUS PLAN”), AS
SHALL BE ADOPTED AND/OR MODIFIED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OR
THE COMPENSATION COMMITTEE. ANNUAL BONUS PLAN AWARDS ARE CALCULATED AS A
PERCENTAGE OF BROWN’S BASE SALARY ON THE LAST DAY OF THE ANNUAL BONUS PLAN
PERFORMANCE PERIOD. THE PERCENTAGES OF BASE SALARY THAT BROWN IS ELIGIBLE TO
RECEIVE BASED ON PERFORMANCE RANGE FROM 0% AT “THRESHOLD” TO 35% AT “TARGET” AND
TO 70% AT “MAXIMUM,” AS SUCH TERMS ARE DEFINED IN THE ANNUAL BONUS PLAN.  ANNUAL
BONUS PLAN AWARDS ARE PAYABLE NO LATER THAN THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE END OF EACH FISCAL YEAR OF THE CORPORATION.  IN ADDITION, BROWN
SHALL BE ELIGIBLE TO PARTICIPATE IN ALL OTHER INCENTIVE COMPENSATION PLANS, IF
ANY, THAT MAY BE ADOPTED BY THE CORPORATION FROM TIME TO TIME AND WITH RESPECT
TO WHICH THE OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION ARE ELIGIBLE TO
PARTICIPATE.


 


(B)                                 VACATION. BROWN SHALL BE ENTITLED TO FOUR
(4) WEEKS OF COMPENSATED VACATION TIME DURING EACH YEAR, TO BE TAKEN AT TIMES
MUTUALLY AGREED UPON BETWEEN HIM AND THE CHIEF EXECUTIVE OFFICER OF THE
CORPORATION.  VACATION ACCRUAL SHALL BE LIMITED TO THE AMOUNT STATED IN THE
CORPORATION’S POLICIES CURRENTLY IN EFFECT, AS AMENDED FROM TIME TO TIME.

 

2

--------------------------------------------------------------------------------


 


(C)                                  SICK LEAVE AND DISABILITY. BROWN SHALL BE
ENTITLED TO PARTICIPATE IN SUCH COMPENSATED SICK LEAVE AND DISABILITY BENEFIT
PROGRAMS AS ARE OFFERED TO THE CORPORATION’S OTHER EXECUTIVE EMPLOYEES.


 


(D)                                 MEDICAL AND DENTAL INSURANCE. BROWN, HIS
SPOUSE, AND HIS DEPENDENTS, SHALL BE ENTITLED TO PARTICIPATE IN SUCH MEDICAL AND
DENTAL INSURANCE PROGRAMS AS ARE PROVIDED TO THE CORPORATION’S OTHER EXECUTIVE
EMPLOYEES.


 


(E)                                  EXECUTIVE BENEFITS AND PERQUISITES. BROWN
SHALL BE ENTITLED TO RECEIVE ALL OTHER EXECUTIVE BENEFITS AND PERQUISITES TO
WHICH ALL OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION ARE ENTITLED.


 


(F)                                    AUTOMOBILE AND CELLULAR PHONE. THE
CORPORATION AGREES TO PROVIDE, EITHER DIRECTLY OR THROUGH A MONETARY ALLOWANCE,
FOR THE USE BY BROWN OF AN AUTOMOBILE AND CELLULAR TELEPHONE.  THE SELECTION OF
SAID AUTOMOBILE, OR ALTERNATIVELY, THE AMOUNT OF THE CAR ALLOWANCE THAT WILL
ALLOW BROWN TO PURCHASE OR LEASE AN AUTOMOBILE, SHALL BE SUBJECT TO APPROVAL BY
THE CHIEF EXECUTIVE OFFICER OF THE CORPORATION.


 


(G)                                 LIABILITY INSURANCE. THE CORPORATION AGREES
TO INSURE BROWN UNDER THE APPROPRIATE LIABILITY INSURANCE POLICIES, IN
ACCORDANCE WITH THE CORPORATION’S POLICIES AND PROCEDURES, FOR ALL ACTS DONE BY
HIM WITHIN THE SCOPE OF HIS AUTHORITY IN GOOD FAITH AS EXECUTIVE VICE PRESIDENT
OF MANUFACTURING THROUGHOUT THE TERM.


 


(H)                                 PROFESSIONAL MEETINGS AND CONFERENCES. BROWN
WILL BE PERMITTED TO BE ABSENT FROM THE CORPORATION’S FACILITIES DURING WORKING
DAYS TO ATTEND PROFESSIONAL MEETINGS AND TO ATTEND TO SUCH OUTSIDE PROFESSIONAL
DUTIES AS HAVE BEEN MUTUALLY AGREED UPON BETWEEN HIM AND THE CHIEF EXECUTIVE
OFFICER OF THE CORPORATION.  ATTENDANCE AT SUCH APPROVED MEETINGS AND
ACCOMPLISHMENT OF APPROVED PROFESSIONAL DUTIES SHALL BE FULLY COMPENSATED
SERVICE TIME AND SHALL NOT BE CONSIDERED VACATION TIME. THE CORPORATION SHALL
REIMBURSE BROWN FOR ALL REASONABLE EXPENSES INCURRED BY HIM INCIDENT TO
ATTENDANCE AT APPROVED PROFESSIONAL MEETINGS, AND SUCH REASONABLE ENTERTAINMENT
EXPENSES INCURRED BY BROWN IN FURTHERANCE OF THE CORPORATION’S INTERESTS;
PROVIDED, HOWEVER, THAT SUCH REIMBURSEMENT IS APPROVED BY THE CHIEF EXECUTIVE
OFFICER OF THE CORPORATION.


 


(I)                                     PROFESSIONAL DUES. THE CORPORATION
AGREES TO PAY DUES AND EXPENSES TO PROFESSIONAL ASSOCIATIONS AND SOCIETIES AND
TO SUCH COMMUNITY AND SERVICE ORGANIZATIONS OF WHICH BROWN IS A MEMBER PROVIDED
SUCH DUES AND EXPENSES ARE APPROVED BY THE CHIEF EXECUTIVE OFFICER AS BEING IN
THE BEST INTERESTS OF THE CORPORATION.


 


(J)                                     LIFE INSURANCE. THE CORPORATION SHALL
PROVIDE BROWN WITH LIFE INSURANCE COVERAGE ON THE SAME TERMS AS SUCH COVERAGE IS
PROVIDED TO ALL OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION.


 


(K)                                  BUSINESS EXPENSES. THE CORPORATION SHALL
REIMBURSE BROWN FOR REASONABLE EXPENSES INCURRED BY HIM IN CONNECTION WITH THE
CONDUCT OF BUSINESS OF THE CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES.

 

3

--------------------------------------------------------------------------------


 


7.                                       TERMINATION WITHOUT CAUSE.


 


(A)                                  BY THE CORPORATION. THE CORPORATION MAY, IN
ITS DISCRETION, TERMINATE BROWN’S EMPLOYMENT HEREUNDER WITHOUT CAUSE AT ANY TIME
UPON SIXTY (60) DAYS PRIOR WRITTEN NOTICE OR AT SUCH LATER TIME AS MAY BE
SPECIFIED IN SAID NOTICE.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AFTER
SUCH TERMINATION, ALL RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES SHALL
CEASE.


 


(I)                                     UPON THE TERMINATION OF EMPLOYMENT
PURSUANT TO SUBPARAGRAPH (A) ABOVE, SUBJECT TO THE TERMS IN SUBPARAGRAPH
(II) AND PARAGRAPH 9 BELOW AND THE REQUIREMENTS OF PARAGRAPH 10 BELOW, IN
ADDITION TO ALL ACCRUED AND VESTED BENEFITS PAYABLE UNDER THE CORPORATION’S
EMPLOYMENT AND BENEFIT POLICIES, INCLUDING, BUT NOT LIMITED TO, UNPAID ANNUAL
BONUS AWARDS AND ANY OTHER INCENTIVE COMPENSATION AWARDS EARNED UNDER THE ANNUAL
BONUS PLAN OR ANY OTHER INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED
PERFORMANCE PERIODS, BROWN SHALL BE PROVIDED WITH THE FOLLOWING SALARY
CONTINUATION AND OTHER BENEFITS (AS DEFINED BELOW) FOR THE DURATION OF THE
SEVERANCE PERIOD (AS DEFINED BELOW):  (1) SALARY CONTINUATION PAYMENTS FOR EACH
YEAR OF THE SEVERANCE PERIOD IN AN AMOUNT PER YEAR EQUAL TO 135% OF HIS THEN
CURRENT ANNUAL BASE SALARY (“SALARY CONTINUATION”), WHICH SALARY CONTINUATION
SHALL BE PAID IN THE SAME MANNER AND PURSUANT TO THE SAME PAYROLL PROCEDURES
THAT WERE IN EFFECT PRIOR TO THE EFFECTIVE DATE OF TERMINATION; (2) CONTINUATION
OF MEDICAL, DENTAL, LIFE INSURANCE AND DISABILITY INSURANCE FOR HIM, HIS SPOUSE
AND HIS DEPENDENTS, DURING THE SEVERANCE PERIOD, AS IN EFFECT ON THE EFFECTIVE
DATE OF TERMINATION (“OTHER BENEFITS”), OR IF THE CONTINUATION OF ALL OR ANY OF
THE OTHER BENEFITS IS NOT AVAILABLE BECAUSE OF HIS STATUS AS A TERMINATED
EMPLOYEE, A PAYMENT EQUAL TO THE MARKET VALUE OF SUCH EXCLUDED OTHER BENEFITS;
(3) IF ALLOWABLE UNDER THE CORPORATION’S QUALIFIED PENSION PLAN IN EFFECT ON THE
DATE OF TERMINATION, CREDIT FOR ADDITIONAL YEARS OF SERVICE DURING THE SEVERANCE
PERIOD; AND (4) OUTPLACEMENT SERVICES OF AN INDEPENDENT THIRD PARTY, MUTUALLY
SATISFACTORY TO BOTH PARTIES, UNTIL THE EARLIER OF ONE YEAR AFTER THE EFFECTIVE
DATE OF TERMINATION, OR UNTIL HE OBTAINS NEW EMPLOYMENT; THE COST FOR SUCH
SERVICE WILL BE PAID IN FULL BY THE CORPORATION.  FOR PURPOSES OF THIS AGREEMENT
(EXCEPT FOR PARAGRAPH 9 BELOW), THE “SEVERANCE PERIOD” SHALL MEAN THE PERIOD
FROM THE DATE OF TERMINATION OF EMPLOYMENT TO THE FIRST (1ST) ANNIVERSARY OF THE
DATE OF SUCH TERMINATION.


 


(II)                                  SUBJECT TO PARAGRAPH 10 BELOW, IN THE
EVENT BROWN ACCEPTS OTHER EMPLOYMENT DURING THE SEVERANCE PERIOD, THE
CORPORATION SHALL CONTINUE THE SALARY CONTINUATION IN FORCE UNTIL THE END OF THE
SEVERANCE PERIOD. ALL OTHER BENEFITS DESCRIBED IN SUBPARAGRAPH (I)(2) AND THE
BENEFIT SET FORTH IN (I)(3), OTHER THAN ALL ACCRUED AND VESTED BENEFITS PAYABLE
UNDER THE CORPORATION’S EMPLOYMENT AND BENEFIT POLICIES, SHALL CEASE.


 


(III)                               BROWN SHALL NOT BE REQUIRED TO SEEK OR
ACCEPT ANY OTHER EMPLOYMENT. RATHER, THE ELECTION OF WHETHER TO SEEK OR ACCEPT
OTHER EMPLOYMENT SHALL BE SOLELY WITHIN BROWN’S DISCRETION. IF DURING THE
SEVERANCE PERIOD BROWN IS RECEIVING ALL OR ANY PART OF THE BENEFITS SET FORTH IN
SUBPARAGRAPH (I) ABOVE AND HE SHOULD DIE, THEN SALARY CONTINUATION REMAINING
DURING THE SEVERANCE PERIOD SHALL BE PAID FULLY AND COMPLETELY TO HIS SPOUSE OR
SUCH INDIVIDUAL DESIGNATED BY HIM OR IF NO SUCH PERSON IS DESIGNATED TO HIS
ESTATE.


 


(B)                                 RELEASE. THE OBLIGATION OF THE CORPORATION
TO PROVIDE THE SALARY CONTINUATION AND OTHER BENEFITS DESCRIBED IN SUBPARAGRAPH
(A) ABOVE IS CONTINGENT UPON AND SUBJECT TO THE

 

4

--------------------------------------------------------------------------------


 


EXECUTION AND DELIVERY BY BROWN OF A GENERAL RELEASE, IN FORM AND SUBSTANCE
SATISFACTORY TO BROWN AND THE CORPORATION.  THE CORPORATION WILL PROVIDE BROWN
WITH A COPY OF A GENERAL RELEASE SATISFACTORY TO THE CORPORATION SIMULTANEOUSLY
WITH OR AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE DELIVERY OF THE
NOTICE OF TERMINATION PROVIDED IN SECTION 7(A), OR AT OR AS SOON AS
ADMINISTRATIVELY PRACTICABLE FOLLOWING THE EXPIRATION OF THE CORPORATION’S RIGHT
TO CURE PROVIDED IN SECTION 7(D) OR SECTION 9, BUT NOT LATER THAN TWENTY-ONE
(21) DAYS BEFORE THE DATE PAYMENTS ARE REQUIRED TO BE BEGIN UNDER SECTION 7(A). 
BROWN SHALL DELIVER THE EXECUTED RELEASE TO THE CORPORATION EIGHT DAYS BEFORE
THE DATE PAYMENTS ARE REQUIRED TO BEGIN UNDER SECTION 7(A).


 


WITHOUT LIMITING THE FOREGOING, SUCH GENERAL RELEASE SHALL PROVIDE THAT FOR AND
IN CONSIDERATION OF THE ABOVE SALARY CONTINUATION AND OTHER BENEFITS, BROWN
RELEASES AND GIVES UP ANY AND ALL CLAIMS AND RIGHTS ENSUING FROM HIS EMPLOYMENT
AND TERMINATION WITH THE CORPORATION, WHICH HE MAY HAVE AGAINST THE CORPORATION,
A SUBSIDIARY OR OTHER AFFILIATE, THEIR RESPECTIVE TRUSTEES, OFFICERS, MANAGERS,
EMPLOYEES AND AGENTS, ARISING FROM OR RELATED TO HIS EMPLOYMENT AND/OR
TERMINATION.  THIS RELEASES ALL CLAIMS, WHETHER BASED UPON FEDERAL, STATE, LOCAL
OR COMMON LAW, RULES OR REGULATIONS.  SUCH RELEASE SHALL SURVIVE THE TERMINATION
OR EXPIRATION OF THIS AGREEMENT.


 


(C)                                  VOLUNTARY TERMINATION.  SHOULD BROWN IN HIS
DISCRETION ELECT TO TERMINATE THIS AGREEMENT, HE SHALL GIVE THE CORPORATION AT
LEAST SIXTY (60) DAYS PRIOR WRITTEN NOTICE OF HIS DECISION TO TERMINATE. EXCEPT
AS OTHERWISE PROVIDED IN THIS AGREEMENT, AT THE END OF THE SIXTY (60) DAY NOTICE
PERIOD, ALL RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES TO THE AGREEMENT
SHALL CEASE, EXCEPT FOR ANY AND ALL ACCRUED AND VESTED BENEFITS UNDER THE
CORPORATION’S EXISTING EMPLOYMENT AND BENEFIT POLICIES, INCLUDING BUT NOT
LIMITED TO, UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER THE ANNUAL BONUS
PLAN OR ANY OTHER INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE
PERIODS. AT ANY TIME DURING THE SIXTY (60) DAY NOTICE PERIOD, THE CORPORATION
MAY PAY BROWN FOR THE COMPENSATION OWED FOR SAID NOTICE PERIOD AND IN ANY SUCH
EVENT BROWN’S EMPLOYMENT TERMINATION SHALL BE EFFECTIVE AS OF THE DATE OF THE
PAYMENT.


 


(D)                                 ALTERATION OF DUTIES.  IF THE BOARD OF
DIRECTORS OF THE CORPORATION OR THE CHIEF EXECUTIVE OFFICER, IN EITHER OF THEIR
SOLE DISCRETION, TAKES ACTION WHICH SUBSTANTIALLY CHANGES OR ALTERS BROWN’S
AUTHORITY OR DUTIES SO AS TO EFFECTIVELY PREVENT HIM FROM PERFORMING THE DUTIES
OF THE EXECUTIVE VICE PRESIDENT OF MANUFACTURING AS DEFINED IN THIS AGREEMENT,
OR REQUIRES THAT HIS OFFICE BE LOCATED AT AND/OR PRINCIPAL DUTIES BE PERFORMED
AT A LOCATION MORE THAN FORTY-FIVE (45) MILES FROM THE PRESENT CORPORATION
OFFICE LOCATED IN PARSIPPANY, NEW JERSEY, THEN BROWN MAY, AT HIS OPTION AND UPON
WRITTEN NOTICE TO THE BOARD OF DIRECTORS WITHIN THIRTY (30) DAYS AFTER THE
BOARD’S OR CHIEF EXECUTIVE OFFICER’S ACTION, CONSIDER HIMSELF TERMINATED WITHOUT
CAUSE AND ENTITLED TO THE BENEFITS SET FORTH IN SECTION 7(A), UNLESS WITHIN
THIRTY (30) DAYS AFTER DELIVERY OF SUCH NOTICE, BROWN’S DUTIES HAVE BEEN
RESTORED.


 


(E)                                  DISABILITY.


 


(I)                                     THE CORPORATION, IN ITS SOLE DISCRETION,
MAY TERMINATE BROWN’S EMPLOYMENT UPON HIS TOTAL DISABILITY. IN THE EVENT HE IS
TERMINATED PURSUANT TO THIS SUBPARAGRAPH, HE SHALL BE ENTITLED TO THE BENEFITS
SET FORTH IN SECTION 7(A), PROVIDED HOWEVER, THAT THE ANNUAL BASE SALARY
COMPONENT OF SALARY CONTINUATION SHALL BE REDUCED BY ANY AMOUNTS PAID

 

5

--------------------------------------------------------------------------------


 


TO BROWN UNDER ANY DISABILITY BENEFITS PLAN OR INSURANCE POLICY. FOR PURPOSES OF
THIS AGREEMENT, THE TERM “TOTAL DISABILITY” SHALL MEAN DEATH OR ANY PHYSICAL OR
MENTAL CONDITION WHICH PREVENTS BROWN FROM PERFORMING HIS DUTIES UNDER THIS
CONTRACT FOR AT LEAST FOUR (4) CONSECUTIVE MONTHS. THE DETERMINATION OF WHETHER
OR NOT A PHYSICAL OR MENTAL CONDITION WOULD PREVENT BROWN FROM THE PERFORMANCE
OF HIS DUTIES SHALL BE MADE BY THE BOARD OF DIRECTORS IN ITS DISCRETION. IF
REQUESTED BY THE BOARD OF DIRECTORS, BROWN SHALL SUBMIT TO A MENTAL OR PHYSICAL
EXAMINATION BY AN INDEPENDENT PHYSICIAN SELECTED BY THE CORPORATION AND
REASONABLY ACCEPTABLE TO HIM TO ASSIST THE BOARD OF DIRECTORS IN ITS
DETERMINATION, AND HIS ACCEPTANCE OF SUCH PHYSICIAN SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  FAILURE TO COMPLY WITH THIS REQUEST SHALL PREVENT HIM FROM
CHALLENGING THE BOARD’S DETERMINATION.


 


(F)                                    RETIREMENT. THE CORPORATION, IN ITS SOLE
DISCRETION, MAY ESTABLISH A RETIREMENT POLICY FOR ITS EXECUTIVE EMPLOYEES,
INCLUDING BROWN, WHICH INCLUDES THE AGE FOR MANDATORY RETIREMENT FROM EMPLOYMENT
WITH THE CORPORATION. UPON THE TERMINATION OF EMPLOYMENT PURSUANT TO SUCH
RETIREMENT POLICY, ALL RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE,
EXCEPT THAT BROWN SHALL BE ENTITLED TO ANY AND ALL ACCRUED AND VESTED BENEFITS
UNDER THE CORPORATION’S EXISTING EMPLOYMENT AND BENEFITS POLICIES, INCLUDING BUT
NOT LIMITED TO UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER THE ANNUAL
BONUS PLAN OR ANY OTHER INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED
PERFORMANCE PERIODS.


 


(G)                                 OTHER PAYMENTS.  IF BROWN IS LIABLE FOR THE
PAYMENT OF ANY EXCISE TAX (THE “EXCISE TAX”) PURSUANT TO SECTION 4999 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR ANY SUCCESSOR OR LIKE
PROVISION, WITH RESPECT TO ANY PAYMENT OR PROPERTY TRANSFERS RECEIVED OR TO BE
RECEIVED UNDER THIS AGREEMENT OR OTHERWISE, THE CORPORATION SHALL PAY BROWN AN
AMOUNT (THE “SPECIAL REIMBURSEMENT”) WHICH, AFTER PAYMENT OF ANY FEDERAL, STATE
AND LOCAL TAXES, INCLUDING ANY FURTHER EXCISE TAX UNDER CODE SECTION 4999, WITH
RESPECT TO OR RESULTING FROM THE SPECIAL REIMBURSEMENT, WOULD PLACE BROWN IN THE
SAME ECONOMIC POSITION THAT HE WOULD HAVE ENJOYED IF THE EXCISE TAX HAD NOT
APPLIED TO SUCH PAYMENTS.  THE SPECIAL REIMBURSEMENT SHALL BE PAID AS SOON AS
PRACTICABLE FOLLOWING FINAL DETERMINATION OF THE AMOUNT OF THE EXCISE TAX, BUT
IN NO EVENT LATER THAN THE LAST DAY OF BROWN’S TAXABLE YEAR FOLLOWING THE
TAXABLE YEAR FOR WHICH THE EXCISE TAX IS DUE.


 


8.                                       TERMINATION FOR CAUSE. BROWN’S
EMPLOYMENT UNDER THIS AGREEMENT MAY BE TERMINATED BY THE CORPORATION,
IMMEDIATELY UPON WRITTEN NOTICE IN THE EVENT AND ONLY IN THE EVENT OF THE
FOLLOWING CONDUCT:  CONVICTION OF A FELONY OR ANY OTHER CRIME INVOLVING MORAL
TURPITUDE, WHETHER OR NOT RELATING TO BROWN’S EMPLOYMENT; HABITUAL UNEXCUSED
ABSENCE FROM THE FACILITIES OF THE CORPORATION; HABITUAL SUBSTANCE ABUSE;
WILLFUL DISCLOSURE OF MATERIAL CONFIDENTIAL INFORMATION OF THE CORPORATION
AND/OR ITS SUBSIDIARIES OR OTHER AFFILIATES; INTENTIONAL VIOLATION OF CONFLICTS
OF INTEREST POLICIES ESTABLISHED BY THE BOARD OF DIRECTORS; WANTON OR WILLFUL
FAILURE TO COMPLY WITH THE LAWFUL WRITTEN DIRECTIONS OF THE BOARD OR OTHER
SUPERIORS; AND WILLFUL MISCONDUCT OR GROSS NEGLIGENCE THAT RESULTS IN DAMAGE TO
THE INTERESTS OF THE CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES.
SHOULD ANY OF THESE SITUATIONS OCCUR, THE BOARD OF DIRECTORS AND/OR THE CHIEF
EXECUTIVE OFFICER WILL PROVIDE BROWN WRITTEN NOTICE SPECIFYING THE EFFECTIVE
DATE OF SUCH TERMINATION. UPON THE EFFECTIVE DATE OF SUCH TERMINATION, ANY AND
ALL PAYMENTS AND BENEFITS DUE BROWN UNDER THIS AGREEMENT SHALL CEASE EXCEPT FOR
ANY ACCRUED AND VESTED BENEFITS PAYABLE

 

6

--------------------------------------------------------------------------------


 


UNDER THE CORPORATION’S EMPLOYMENT AND BENEFIT POLICIES, INCLUDING ANY UNPAID
AMOUNTS OWED UNDER THE ANNUAL BONUS PLAN OR ANY OTHER INCENTIVE COMPENSATION
PLAN.


 


9.                                       MAJOR TRANSACTION. IF, DURING THE TERM,
THE CORPORATION CONSUMMATES A MAJOR TRANSACTION AND BROWN IS NOT THE EXECUTIVE
VICE PRESIDENT OF MANUFACTURING WITH DUTIES AND RESPONSIBILITIES SUBSTANTIALLY
EQUIVALENT TO THOSE DESCRIBED HEREIN AND/OR IS NOT ENTITLED TO SUBSTANTIALLY THE
SAME BENEFITS AS SET FORTH IN THIS AGREEMENT, THEN BROWN SHALL HAVE THE RIGHT TO
TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT AND SHALL BE ENTITLED TO THE
BENEFITS SET FORTH IN SECTION 7(A), EXCEPT THAT THE SEVERANCE PERIOD SHALL MEAN
THE PERIOD FROM THE DATE OF TERMINATION OF EMPLOYMENT TO THE SECOND (2ND)
ANNIVERSARY OF THE DATE OF SUCH TERMINATION.  BROWN SHALL PROVIDE THE
CORPORATION WITH WRITTEN NOTICE OF HIS DESIRE TO TERMINATE HIS EMPLOYMENT UNDER
THIS AGREEMENT PURSUANT TO THIS PARAGRAPH WITHIN NINETY (90) DAYS OF THE
EFFECTIVE DATE OF THE MAJOR TRANSACTION AND THE SEVERANCE PERIOD SHALL COMMENCE
AS OF THE EFFECTIVE DATE OF THE TERMINATION OF THIS AGREEMENT, PROVIDED THE
CORPORATION HAS NOT CORRECTED THE BASIS FOR SUCH NOTICE WITHIN THIRTY (30) DAYS
AFTER DELIVERY OF SUCH NOTICE AND FURTHER PROVIDED THAT THE EFFECTIVE DATE OF
TERMINATION OF THIS AGREEMENT SHALL NOT BE MORE THAN ONE YEAR FOLLOWING THE
EFFECTIVE DATE OF THE MAJOR TRANSACTION.  FOR PURPOSES OF THIS PARAGRAPH, “MAJOR
TRANSACTION” SHALL MEAN THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE CORPORATION, OR A MERGER, CONSOLIDATION, SALE OF STOCK OR SIMILAR
TRANSACTION OR SERIES OF RELATED TRANSACTIONS WHEREBY A THIRD PARTY (INCLUDING A
“GROUP” AS DEFINED IN SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED) ACQUIRES BENEFICIAL OWNERSHIP, DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE CORPORATION REPRESENTING OVER FIFTY PERCENT (50%) OF THE COMBINED VOTING
POWER OF THE CORPORATION; PROVIDED, HOWEVER, THAT A MAJOR TRANSACTION SHALL NOT
IN ANY EVENT INCLUDE A DIRECT OR INDIRECT PUBLIC OFFERING OF SECURITIES OF THE
CORPORATION, ITS PARENT OR OTHER AFFILIATES.


 


10.                                 NON-COMPETITION.  BROWN AGREES THAT DURING
(I) THE TERM; (II) THE ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF
TERMINATION OF THIS AGREEMENT BY BROWN PURSUANT TO PARAGRAPH 7(C) (VOLUNTARY
TERMINATION); AND (III) THE ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF
TERMINATION BY THE CORPORATION PURSUANT TO PARAGRAPH 8 (TERMINATION FOR CAUSE),
HE SHALL NOT, DIRECTLY OR INDIRECTLY, BE EMPLOYED OR OTHERWISE ENGAGED TO
PROVIDE SERVICES TO ANY FOOD MANUFACTURER OPERATING IN THE UNITED STATES OF
AMERICA WHICH IS DIRECTLY COMPETITIVE WITH ANY SIGNIFICANT ACTIVITIES CONDUCTED
BY THE CORPORATION OR ITS SUBSIDIARIES OR OTHER AFFILIATES WHOSE PRINCIPAL
BUSINESS OPERATIONS ARE IN THE UNITED STATES OF AMERICA.  BROWN AGREES THAT HIS
ENTITLEMENT TO THE BENEFITS SET FORTH IN SECTION 7(A) ABOVE IS CONTINGENT UPON
HIS COMPLIANCE WITH THE REQUIREMENTS OF THIS PARAGRAPH.


 


11.                                 CONFIDENTIALITY OF INFORMATION. BROWN
RECOGNIZES AND ACKNOWLEDGES THAT DURING HIS EMPLOYMENT BY THE CORPORATION, HE
WILL ACQUIRE CERTAIN PROPRIETARY AND CONFIDENTIAL INFORMATION RELATING TO THE
BUSINESS OF THE CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES (THE
“INFORMATION”). BROWN AGREES THAT DURING THE TERM OF HIS EMPLOYMENT UNDER THIS
AGREEMENT AND THEREAFTER, FOR ANY REASON WHATSOEVER, HE SHALL NOT, DIRECTLY OR
INDIRECTLY, EXCEPT IN THE PROPER COURSE OF EXERCISING HIS DUTIES UNDER THIS
AGREEMENT, USE FOR HIS OR ANOTHER THIRD PARTY’S BENEFIT, DISCLOSE, FURNISH, OR
MAKE AVAILABLE TO ANY PERSON, ASSOCIATION OR ENTITY, THE INFORMATION. IN THE
EVENT OF A BREACH OR THREATENED BREACH BY BROWN OF THE PROVISIONS OF THIS
PARAGRAPH, THE CORPORATION SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING HIM
FROM VIOLATING THE PROVISIONS OF THIS PARAGRAPH. NOTWITHSTANDING THE FOREGOING,
NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS

 

7

--------------------------------------------------------------------------------


 


PROHIBITING THE CORPORATION FROM PURSUING ANY OTHER REMEDIES AVAILABLE TO IT FOR
SUCH BREACH OR THREATENED BREACH. FOR PURPOSES OF THIS PARAGRAPH, “INFORMATION”
INCLUDES ANY AND ALL VERBAL OR WRITTEN MATERIALS, DOCUMENTS, INFORMATION,
PRODUCTS, RECIPES, FORMULAS, PROCESSES, TECHNOLOGIES, PROGRAMS, TRADE SECRETS,
CUSTOMER LISTS OR OTHER DATA RELATING TO THE BUSINESS, AND OPERATIONS OF THE
CORPORATION AND/OR ITS SUBSIDIARIES OR OTHER AFFILIATES.


 


12.                                 SUPERSEDING AGREEMENT. THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND CONTAINS ALL THE
AGREEMENTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER HEREOF. IT ALSO
SUPERSEDES ANY AND ALL OTHER AGREEMENTS OR CONTRACTS, EITHER ORAL OR WRITTEN,
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


13.                                 AGREEMENT AMENDMENTS.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED, THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY BE AMENDED
AT ANY TIME BY MUTUAL AGREEMENT OF THE PARTIES, PROVIDED THAT BEFORE ANY
AMENDMENT SHALL BE VALID OR EFFECTIVE, IT SHALL HAVE BEEN REDUCED TO WRITING,
APPROVED BY THE BOARD OF DIRECTORS OR THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS, AND SIGNED BY THE CHAIRPERSON OF THE BOARD OF DIRECTORS, THE CHAIRMAN
OF THE COMPENSATION COMMITTEE OR THE CHIEF EXECUTIVE OFFICER AND BROWN.


 


14.                                 INVALIDITY OR UNENFORCEABILITY PROVISION. 
THE INVALIDITY OR UNENFORCEABILITY OF ANY PARTICULAR PROVISION OF THIS AGREEMENT
SHALL NOT AFFECT ITS OTHER PROVISIONS AND THIS AGREEMENT SHALL BE CONSTRUED IN
ALL ASPECTS AS IF SUCH INVALID OR UNENFORCEABLE PROVISION HAD BEEN OMITTED.


 


15.                                 BINDING AGREEMENT; ASSIGNMENT. THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE CORPORATION AND
BROWN, THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. THE PARTIES RECOGNIZE
AND ACKNOWLEDGE THAT THIS AGREEMENT IS A CONTRACT FOR THE PERSONAL SERVICES OF
BROWN AND THAT THIS AGREEMENT MAY NOT BE ASSIGNED BY HIM NOR MAY THE SERVICES
REQUIRED OF HIM HEREUNDER BE PERFORMED BY ANY OTHER PERSON WITHOUT THE PRIOR
WRITTEN CONSENT OF THE CORPORATION.


 


16.                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
JERSEY, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.  ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THE TERMS OF THIS AGREEMENT SHALL BE
INTERPRETED AND APPLIED IN A MANNER CONSISTENT WITH THE REQUIREMENTS OF CODE
SECTION 409A SO AS NOT TO SUBJECT BROWN TO THE PAYMENT OF ANY TAX PENALTY OR
INTEREST UNDER SUCH SECTION.


 


17.                                 ENFORCING COMPLIANCE. IF BROWN NEEDS TO
RETAIN LEGAL COUNSEL TO ENFORCE ANY OF THE TERMS OF THIS AGREEMENT EITHER AS A
RESULT OF NONCOMPLIANCE BY THE CORPORATION OR A LEGITIMATE DISPUTE AS TO THE
PROVISIONS OF THE AGREEMENT, THEN ANY FEES INCURRED IN SUCH EXPENSE BY BROWN
SHALL BE REIMBURSED WHOLLY AND COMPLETELY BY THE CORPORATION IF BROWN PREVAILS
IN SUCH LEGAL PROCEEDINGS.


 


18.                                 NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE
WHEN DELIVERED, IF DELIVERED IN PERSON, OR UPON RECEIPT IF MAILED BY OVERNIGHT
COURIER OR BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN

 

8

--------------------------------------------------------------------------------


 


RECEIPT REQUESTED, TO THE PARTIES AT THE ADDRESSES SET FORTH BELOW, OR AT SUCH
OTHER ADDRESSES AS THE PARTIES MAY DESIGNATE BY LIKE WRITTEN NOTICE:


 

To the Corporation at:

 

B&G Foods, Inc

 

 

Four Gatehall Drive

 

 

Suite 110

 

 

Parsippany, NJ 07054

 

 

Attn: General Counsel

 

 

 

 

 

 

To Brown at:

 

his then current address included in the employment records of the Corporation

 


19.                                 OTHER TERMS RELATING TO CODE SECTION 409A. 
BROWN’S RIGHT TO SALARY CONTINUATION, RIGHT TO OTHER BENEFITS, AND RIGHT TO
REIMBURSEMENTS UNDER THIS AGREEMENT EACH SHALL BE TREATED AS A RIGHT TO A SERIES
OF SEPARATE PAYMENTS UNDER TREASURY REGULATION SECTION 1.409A-2(B)(2)(III).


 


(A)                                  REIMBURSEMENTS.  ANY REIMBURSEMENTS MADE OR
IN-KIND BENEFITS PROVIDED UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS:


 

(i)                                     The reimbursement of any expense shall
be made not later than the last day of Brown’s taxable year following Brown’s
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date).  The right to
reimbursement of an expense or payment of an in-kind benefit shall not be
subject to liquidation or exchange for another benefit.

 

(ii)                                  Any reimbursement made under
Section 7(a)(i)(2), 7(d), 7(e) or 9 for expenses for medical coverage purchased
by Brown, if made during the period of time Brown would be entitled (or would,
but for such reimbursement, be entitled) to continuation coverage under the
Corporation’s medical insurance plan pursuant to COBRA if Brown had elected such
coverage and paid the applicable premiums, shall be exempt from Code section
409A and the six-month delay in payment described below pursuant to Treasury
Regulation section 1.409A-1(b)(9)(v)(B).

 

(iii)                               Any reimbursement or payment made under
Section 7(a)(i)(2), 7(d), 7(e) or 9 for reasonable expenses for outplacement
services for Brown shall be exempt from Code section 409A and the six-month
delay in payment described below pursuant to Treasury Regulation section
1.409A-1(b)(9)(v)(A).

 


(B)                                 SHORT-TERM DEFERRALS.  IT IS INTENDED THAT
PAYMENTS MADE UNDER THIS AGREEMENT DUE TO BROWN’S TERMINATION OF EMPLOYMENT THAT
ARE NOT OTHERWISE SUBJECT TO CODE SECTION 409A, AND WHICH ARE PAID ON OR BEFORE
THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF BROWN’S TAXABLE YEAR IN
WHICH HIS TERMINATION OF EMPLOYMENT OCCURS, SHALL BE EXEMPT FROM COMPLIANCE WITH
CODE SECTION 409A PURSUANT TO THE EXEMPTION FOR SHORT-TERM DEFERRALS SET FORTH
IN TREASURY REGULATION SECTION 1.409A-1(B)(4).

 

9

--------------------------------------------------------------------------------


 


(C)                                  SEPARATION PAY UPON INVOLUNTARY TERMINATION
OF EMPLOYMENT.  IT IS INTENDED THAT PAYMENTS MADE UNDER THIS AGREEMENT DUE TO
BROWN’S INVOLUNTARY TERMINATION OF EMPLOYMENT UNDER SECTION 7(A)(I)(2), 7(D),
7(E) OR 9 THAT ARE NOT OTHERWISE EXEMPT FROM COMPLIANCE WITH CODE SECTION 409A,
AND WHICH ARE SEPARATION PAY DESCRIBED IN TREASURY REGULATION SECTION
1.409A-1(B)(9)(III), SHALL BE EXEMPT FROM COMPLIANCE WITH CODE SECTION 409A TO
THE EXTENT THAT THE AGGREGATE AMOUNT DOES NOT EXCEED TWO TIMES THE LESSER OF
(I) BROWN’S ANNUALIZED COMPENSATION FOR HIS TAXABLE YEAR PRECEDING THE TAXABLE
YEAR IN WHICH HIS TERMINATION OF EMPLOYMENT OCCURS AND (II) THE MAXIMUM AMOUNT
THAT MAY BE TAKEN INTO ACCOUNT UNDER A QUALIFIED PLAN PURSUANT TO CODE SECTION
401(A)(17) FOR THE YEAR IN WHICH THE TERMINATION OF EMPLOYMENT OCCURS.


 


(D)                                 SIX-MONTH DELAY.  ANYTHING IN THIS AGREEMENT
TO THE CONTRARY NOTWITHSTANDING, PAYMENTS TO BE MADE UNDER THIS AGREEMENT UPON
TERMINATION OF BROWN’S EMPLOYMENT THAT ARE SUBJECT TO CODE SECTION 409A
(“COVERED PAYMENT”) SHALL BE DELAYED FOR SIX MONTHS FOLLOWING SUCH TERMINATION
OF EMPLOYMENT IF BROWN IS A “SPECIFIED EMPLOYEE” ON THE DATE OF HIS TERMINATION
OF EMPLOYMENT.  ANY COVERED PAYMENT DUE WITHIN SUCH SIX-MONTH PERIOD SHALL BE
DELAYED TO THE END OF SUCH SIX-MONTH PERIOD.  THE CORPORATION WILL INCREASE THE
COVERED PAYMENT TO INCLUDE INTEREST PAYABLE ON SUCH COVERED PAYMENT AT THE
INTEREST RATE DESCRIBED BELOW FROM THE DATE OF BROWN’S TERMINATION OF EMPLOYMENT
TO THE DATE OF PAYMENT.  THE INTEREST RATE SHALL BE DETERMINED AS OF THE DATE OF
BROWN’S TERMINATION OF EMPLOYMENT AND SHALL BE THE RATE OF INTEREST THEN MOST
RECENTLY PUBLISHED IN THE WALL STREET JOURNAL AS THE “PRIME RATE” AT LARGE U.S.
MONEY CENTER BANKS.  THE CORPORATION WILL PAY THE ADJUSTED COVERED PAYMENT AT
THE BEGINNING OF THE SEVENTH MONTH FOLLOWING BROWN’S TERMINATION OF EMPLOYMENT.
NOTWITHSTANDING THE FOREGOING, IF CALCULATION OF THE AMOUNTS PAYABLE BY ANY
PAYMENT DATE SPECIFIED IN THIS SUBSECTION IS NOT ADMINISTRATIVELY PRACTICABLE
DUE TO EVENTS BEYOND THE CONTROL OF BROWN (OR BROWN’S BENEFICIARY OR ESTATE) AND
FOR REASONS THAT ARE COMMERCIALLY REASONABLE, PAYMENT WILL BE MADE AS SOON AS
ADMINISTRATIVELY PRACTICABLE IN COMPLIANCE WITH CODE SECTION 409A AND THE
TREASURY REGULATIONS THEREUNDER.  IN THE EVENT OF BROWN’S DEATH DURING SUCH
SIX-MONTH PERIOD, PAYMENT WILL BE MADE OR BEGIN, AS THE CASE MAY BE WITH RESPECT
TO A PARTICULAR PAYMENT, IN THE PAYROLL PERIOD NEXT FOLLOWING THE PAYROLL PERIOD
IN WHICH BROWN’S DEATH OCCURS.


 


FOR PURPOSES OF THIS AGREEMENT, “SPECIFIED EMPLOYEE” MEANS AN EMPLOYEE OF THE
CORPORATION WHO SATISFIES THE REQUIREMENTS FOR BEING DESIGNATED A “KEY EMPLOYEE”
UNDER CODE SECTION 416(I)(1)(A)(I), (II) OR (III), WITHOUT REGARD TO CODE
SECTION 416(I)(5), AT ANY TIME DURING A CALENDAR YEAR, IN WHICH CASE SUCH
EMPLOYEE SHALL BE CONSIDERED A SPECIFIED EMPLOYEE FOR THE TWELVE-MONTH PERIOD
BEGINNING ON THE NEXT SUCCEEDING APRIL 1.


 

[Signatures on Next Page]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Brown have executed this Agreement as of
the day and year first above written.

 

 

B&G FOODS, INC.

 

 

 

 

 

/s/ David L. Wenner

 

Name: David L. Wenner

 

Title: President and Chief Executive Officer

 

 

 

 

 

JAMES H. BROWN

 

 

 

 

 

/s/ James H. Brown

 

11

--------------------------------------------------------------------------------